In an action to recover damages for fraud, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered December 12, 2001, which, upon a determination, inter alia, that the amended complaint failed to plead the claims with particularity, as asserted in the defendants’ eighth defense, dismissed the amended complaint.
Ordered that the judgment is affirmed, with costs.
The elements of common-law fraud are a representation of a material fact, falsity, scienter, reliance, and injury (see Vermeer Owners v Guterman, 78 NY2d 1114). Bare allegations of fraud in a complaint without any allegation of the details constituting the wrong are not sufficient to sustain a cause of action. Therefore, the amended complaint was properly *434dismissed (see CPLR 3016 [b]; Priolo Communications v MCI Telecom. Corp., 248 AD2d 453; Zaref v Berk & Michaels, 192 AD2d 346, 349; Lapis Enters. v International Blimpie Corp., 84 AD2d 286, 292). The plaintiff’s attempt to seize upon the trial court’s inadvertent error in referring to the defendants as “plaintiff” is without merit.
The plaintiff’s remaining contention is without merit (see Josephine & Anthony Corp. v Horwitz, 58 AD2d 643). Santucci, J.P., Krausman, Schmidt and Adams, JJ., concur.